DETAILED ACTION
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyota (2012/0052257).

 	Regarding claims 1 and 14, Kyota teaches a method and apparatus for producing an inkjet printed material in which a low glossy region having unevenness due to a cured product of a curable inkjet ink is provided on a surface of a glossy base material, the method comprising: 
an ink applying step ([0185]) of applying a liquid droplet of the curable inkjet ink in which a surface tension at 25.degree. C. is 20 to 50 mN/m onto a surface of the base material ([0177]); and 

wherein the low glossy region is formed by the ink applying step and the curing step ([0350], note that the addition of a matte agent means that the cured product would be of a low-gloss type), 
wherein the curable inkjet ink is a photocurable type ([0282]), 
wherein the curing step is a light irradiation step of irradiating the liquid droplet of the ink applied onto the surface with light ([0379]), 
wherein a time from the application of the liquid droplet onto the surface of the base material in the ink applying step to start of the light irradiation step is 0.1 to 3.0 seconds ([0379]), 
wherein the cured product of the liquid droplet covers 30 to 80% of the surface of the base material in the low glossy region, and wherein a material of the surface of the base material is metal ([0189], Note that because no area has been defined as “the surface of the base material,” any portion of a metal plate could be defined as the claimed surface so that 30 to 80% of that area portion was printed in low-gloss). 	Regarding claim 4, Kyota teaches the method for producing an inkjet printed material according to claim 1, wherein an accumulated light amount of the radiated light is 50 to 10,000 mJ/cm.sup.2 ([0199]).

Regarding claims 5 and 15, Kyota teaches the method and apparatus for producing an inkjet printed material according to claims 1 and 14, respectively, wherein 

Regarding claims 6 and 16, Kyota teaches the method and apparatus for producing an inkjet printed material according to claims 1 and 14, respectively, wherein a maximum height Sz defined by ISO 25178 of the low glossy region is 0.5 to 40 .mu.m ([0479], [0513], Note that a wet ink layer with a thickness of 12 .mu.m necessarily yields a maximum height Sz within the claimed range).

Regarding claims 7 and 17, Kyota teaches the method and apparatus for producing an inkjet printed material according to claims 1 and 14, respectively, wherein in the ink applying step, the liquid droplet of the ink is applied onto the base material at a density of 1,000 to 100,000 droplets/cm.sup.2 ([0184]). 	Regarding claim 8, Kyota teaches the method for producing an inkjet printed material according to claim 1, wherein a viscosity of the curable inkjet ink is 5 to 40 mPas ([0175]). 	Regarding claim 10, Kyota teaches the method for producing an inkjet printed material according to claim 1, wherein a volume of the liquid droplet of the ink in the ink applying step is 2 to 50 pL ([0184]). 	Regarding claim 13, Kyota teaches the method for producing an inkjet printed material according to claim 1, wherein the low glossy region has an appearance of pseudo-etched texture (Note that the disclosed matte texture is being taken to have a “pseudo-etched texture.” Note that “pseudo-etched texture” has not been defined in any way so as to preclude the applied interpretation).

Regarding claim 20, Kyota teaches the inkjet printed material according to claim 14, wherein a 60-degree mirror surface gloss change rate (%) obtained from {(.rho..sub.2-.rho..sub.1)/.rho..sub.2}.times.100 is 1% to 99%, where .rho..sub.1 represents a 60-degree mirror surface gloss level .rho..sub.1 of the low glossy region, and .rho..sub.2 represents a 60-degree mirror surface gloss level .rho..sub.2 of a surface of the base material on which the low glossy region is not provided (Note that with a matte finish layer deposited by the inkjet head, the matte finish being the lowest possible level of gloss, compared with a metallic substrate on which the matte layer is deposited necessarily falls in the claimed range. In other words, as long as the metallic substrate does not share the lowest level of gloss with the matte printed layer, which is does not, the limitation is necessarily met).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853